Exhibit 10.3




BORGWARNER INC.
2018 STOCK INCENTIVE PLAN

Performance Share Award Agreement


BorgWarner Inc., a Delaware corporation (the “Company”) hereby awards to the
Employee indicated below a Performance Share Award (the “Award”) under the
BorgWarner Inc. 2018 Stock Incentive Plan (the “Plan”), as specified below,
effective as of the Grant Date, according to the terms and conditions of this
Performance Share Award Agreement (this “Agreement”) and the Plan. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
Grant Information:
Employee Name:
Employee Address:
Grant Date:    February 11, 2020
Target Number of Performance Shares:     (a)    
(b)    
(c)
Performance Period: January 1, 2020 to December 31, 2022
Performance Measures:
(a)
Company’s Total Shareholder Return Percentile Rank Among Total Shareholder
Return of the Peer Group Companies

(b)
Relative Revenue Growth

(c)
Adjusted Earnings Per Share

Terms and Conditions
1.
Performance Goals.

(a)
The number of Performance Shares specified in (a) to be earned under this
Agreement shall be based upon the Company’s Total Shareholder Return as compared
to the Total Shareholder Return of companies in the Peer Group (identified in
Exhibit A) for the Performance Period. For this purpose, “Total Shareholder
Return” shall be determined as follows:

Total Shareholder        =    Change in Stock Price + Dividends Paid
    Return (“TSR”)                Beginning Stock Price
“Beginning Stock Price” shall mean the closing price as reported on the New York
Stock Exchange Composite Tape of one (1) share of stock on the last trading day
immediately prior to





--------------------------------------------------------------------------------

Exhibit 10.3


the first day of the Performance Period. “Ending Stock Price” shall mean the
closing price as reported on the New York Stock Exchange Composite Tape of one
(1) share of stock for the last trading day immediately prior to the end of the
Performance Period. “Change in Stock Price” shall mean the difference between
the Beginning Stock Price and the Ending Stock Price. Finally, “Dividends Paid”
shall mean the total of all dividends paid on one (1) share of stock during the
Performance Period, provided that dividends shall be treated as though they are
reinvested on their respective payment dates.
Following the TSR determination, the Company’s Percentile Rank shall be
determined as follows:
Percentile Rank
 
Company Rank minus one
=
Total Number of Companies in the Peer Group.



Company Rank shall be determined by listing, from highest TSR to lowest TSR,
each company in the Peer Group plus the Company and counting up from the company
with the lowest TSR.
The percent of the Target Number of Performance Shares specified in (a) earned
under the Total Shareholder Return Performance Measure shall then be determined
based on the following chart:
Company’s Percentile Rank
Percent of Target Number of Performance Shares Earned
 
 
75th and above
65th
50th
35th
25th
Below 25th


200.0%
160.0%
100.0%
 55.0%
 25.0%
  0.0%



Interpolation shall be used to determine the percent of Target Number of
Performance Shares earned in the event the Company’s Percentile Rank does not
fall directly on one of the ranks listed in the above chart.
(b)
The number of Performance Shares specified in (b) to be earned under this
Agreement shall be based upon the Company’s Relative Revenue Growth. For this
purpose, Relative Revenue Growth is defined as the percentage by which the
Company’s compound annual percentage change in revenue, excluding the impact of
changes in foreign currency exchange rates and merger, acquisition and
divestiture activity, for the Performance Period exceeds the compound annual
percentage change in the vehicle market for the Performance Period.

The percentage change in the vehicle market will be determined by weighting the
change in vehicle production over the Performance Period among the passenger
car, on-highway





--------------------------------------------------------------------------------

Exhibit 10.3


commercial vehicle and off-highway commercial vehicle markets across the
geographic markets of North America, South America, Europe, China, India, Japan
and South Korea in proportion to the Company’s revenue distribution at the end
of the Performance Period across those same geographic vehicle market segments.
The percent of the Target Number of Performance Shares specified in (b) earned
under the Relative Revenue Growth Performance Measure shall then be determined
based on the following chart:
Company’s Percentage Change in Revenue above Weighted Percentage Change in
Vehicle Market
Percent of Target Number of Performance Shares Earned
6% and above
200.00%
4%
100.00%
2%
50.00%
Less than 2%
0.00%



Interpolation shall be used to determine the percent of Target Number of
Performance Shares earned in the event the Company’s percentage change in
revenue above the weighted percentage change in the vehicle market does not fall
directly on one of the percentages listed in the above chart.
(c)
The number of Performance Shares specified in (c) to be earned under this
Agreement shall be based upon the Company’s adjusted 2022 Earnings Per Share
(EPS). For this purpose, adjusted EPS is defined as the

Adjusted 2022 EPS = 2022 Adjusted Earnings
Number of Diluted Shares
The percent of the Target Number of Performance Shares specified in (c) earned
under the 2022 Adjusted Earnings Per Share shall then be determined based on the
following chart:
2022 Adjusted Earnings Per Share
Percent of Target Number of Performance Shares Earned
$5.90
200.00%
$5.20
100.00%
$4.50
50.00%
Less than $4.50
0.00%



Interpolation shall be used to determine the percent of Target Number of
Performance Shares earned in the event the Company’s 2022 Adjusted Earnings Per
Share does not fall directly on one of the dollar amounts listed in the above
chart. At any time before Shares are issued to the Employee pursuant to this
subsection (c), the Committee may adjust the 2022 Adjusted Earnings Per Share
amounts or the Percent of Target Number of Performance Shares Earned
percentages, as set forth in the chart above, if it determines, in its sole
discretion, that such adjustment(s) are necessary or equitable, including,
without limitation, to reflect (i) changes in law





--------------------------------------------------------------------------------

Exhibit 10.3


or accounting rules, (ii) a merger, acquisition, divestiture or other similar
transaction, or (iii) any other event or circumstance that was not taken into
account when the goals in the chart above were determined.
2.
Form and Timing of Payment of Performance Shares. The Company shall deliver to
the Employee one Share in settlement of each earned Performance Share. At the
end of the Performance Period, the Committee shall determine, in its sole
discretion, the number of Performance Shares that have been earned based on the
achievement of the Performance Goals described in Section 1 of this Agreement.
Except as otherwise provided in Section 4, payment shall be made as soon as
administratively practicable in the year after the year in which the Performance
Period ends, but in any event, no later than March 15 of the year following the
year in which the Performance Period ends.

3.
Termination of Employment. Except as otherwise provided in this Section 3 or
Section 4, the Employee shall be eligible for payment of earned Performance
Shares, as specified in Section 2, only if the Employee’s employment with the
Company continues through the end of the Performance Period and the Employee
does not give notice of the Employee’s voluntary Termination of Employment on or
before the end of the Performance Period. Notwithstanding the foregoing, unless
otherwise determined by the Committee, in its sole discretion, at the time of
the Employee’s Termination of Employment, the following provisions shall apply.

(a)
Termination for Cause. If the Employee experiences a Termination of Employment
for Cause at any time prior to the payment of Shares in settlement of this
Award, then the Employee shall forfeit any rights under this Award, including,
for the avoidance of doubt, rights with respect to any earned Performance
Shares.

(b)
Death, Disability, Retirement or Involuntary Termination without Cause . If the
Employee experiences a Termination of Employment prior to the end of the
Performance Period due to the Employee’s death, Disability, Retirement or
involuntary termination without Cause, the Committee at its sole discretion, may
waive the requirement that the participant must be employed by the Company
through the end of the Performance Period. In such case, the Employee shall be
eligible for all or that proportion of the Performance Shares earned (determined
at the end of the Performance Period and based on actual results). Such
proportion shall be calculated as follows, rounded down to the nearest whole
number: (i) the total number of Performance Shares that the Employee would have
earned absent the Employee’s Termination of Employment, calculated according to
Section 1 of this Agreement multiplied by (ii) a fraction, the numerator of
which equals the total number of full months that the Employee was employed
during the Performance Period, and the denominator of which equals the total
number of full months during the Performance Period.

(c)
Effective Date of Termination of Employment. For purposes of this Agreement, any
Termination of Employment shall be effective as of the earlier of (1) the date
that the Company receives the Employee’s notice of resignation of employment, or
(2) the date that the Employee ceases to actively provide services. In
connection with the foregoing, the applicable termination date shall not be
extended by any notice period mandated under local law (e.g., “garden leave” or
similar period pursuant to local law), and the Company shall have the exclusive
discretion to determine when the Employee is no longer actively providing
services for purposes of this Award. Notwithstanding the foregoing, the Employee
will be deemed to have experienced a Termination of Employment upon the
Employee’s “separation from service” within the meaning of Section 409A of the
Code to the extent this Award is subject to Section 409A of the Code.



4.
Change in Control. In the event of a Change in Control, this Award shall be
treated in accordance with Section 15 of the Plan, provided, however, that for
purposes of Section 15.1(a)(5), an Employee will be considered to have
terminated the Employee’s employment or service for “good reason” if the
Employee’s






--------------------------------------------------------------------------------

Exhibit 10.3


termination either (a) meets the requirements set forth in Exhibit B attached to
this Agreement or (b) constitutes a “good reason” termination under the
Employee’s employment, retention, change in control, severance or similar
agreement with the successor, purchaser, the Company, or any affiliate thereof,
if any.
5.
Stockholder Rights. The Employee shall have no rights as a stockholder,
(including rights to dividends) with respect to the Stock underlying the
Performance Shares unless and until Shares are delivered to the Employee under
this Agreement.

6.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Employee or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. The Employee acknowledges
that the ultimate liability for all taxes legally due by the Employee is and
remains the Employee’s responsibility, and the Company: (a) makes no
representations or undertakings regarding the tax treatment of this Award; and
(b) does not commit to structure the terms of this Award to reduce or eliminate
the Employee’s tax liability.

7.
Acquisition of Shares for Investment Purposes Only. By accepting this Award, the
Employee hereby agrees with the Company as follows:

(a)
The Employee shall acquire the Shares issuable with respect to the Performance
Shares granted hereunder for investment purposes only and not with a view to
resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”), and shall not dispose of
any such Shares in transactions which, in the opinion of counsel to the Company,
violate the 1933 Act, or the rules and regulations thereunder, or any applicable
state securities or “blue sky” laws.

(b)
If any Shares acquired with respect to the Performance Shares shall be
registered under the 1933 Act, no public offering (otherwise than on a national
securities exchange, as defined in the Exchange Act) of any such Shares shall be
made by the Employee under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act; and

(c)
The Company shall have the authority to endorse upon the certificate or
certificates representing the Shares acquired hereunder such legends referring
to the foregoing.

8.
Miscellaneous.

(a)
Nontransferability. Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or as otherwise permitted by the Company, and
shall not be subject to execution, attachment or similar process.

(b)
Notices. Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally, as appropriate, either to the Employee
or to the Executive Compensation Department of the Company, or when deposited in
a United States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to the Employee at his or her address set forth above under
the heading “Grant Information,” or such other address as he or she may
designate in writing to the Company, or to the Attention: Executive
Compensation, BorgWarner Inc., at its headquarters office or such other address
as the Company may designate in writing to the Employee.






--------------------------------------------------------------------------------

Exhibit 10.3


(c)
Failure To Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

(d)
Governing Law. This grant of Performance Shares and actions taken under the Plan
and this Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without taking into account its conflict of laws
provisions.

(e)
Provisions of Plan. The Performance Shares provided for herein are granted
pursuant to the Plan, and said Performance Shares and this Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Agreement
solely by reference or expressly cited herein. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Employee. If there is any conflict
between the terms of this Agreement and the terms of the Plan, other than with
respect to any provisions relating to Termination of Employment or Change in
Control, the Plan’s terms shall supersede and replace the conflicting terms of
this Agreement to the minimum extent necessary to resolve the conflict.
Notwithstanding any terms of the Plan to the contrary, the termination
provisions of Section 3 and the change in control provisions of Section 4 of
this Award control.

(f)
Section 16 Compliance. To the extent necessary to comply with, or to avoid
disgorgement of profits under the short-swing matching rules of, Section 16 of
the Exchange Act, the Employee shall not sell or otherwise dispose of the Shares
issued as payment for any earned Performance Shares.

(g)
409A Six Month Delay. If the Employee is a “specified employee” within the
meaning of Section 409A of the Code at the time of the Employee’s Termination of
Employment, then any payment made to the Employee as a result of such
Termination of Employment shall be delayed for six months following the
Employee’s termination to the extent required by Section 409A of the Code.

(h)
No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Employer to terminate the
employment of the Employee at any time.

(i)
Discretionary Nature of Plan; No Right to Additional Awards. The Employee
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of an Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive an Award
or benefits in lieu of an Award. Future Awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an award, the number of Shares subject to the award, and the vesting provisions.

(j)
Termination Indemnities. The value of this Award is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any. As
such, Awards are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.



(k)
Acceptance of Award. By accepting this Award, the Employee agrees to accept all
the terms and conditions of the Award, as set forth in this Agreement and in the
Plan. This Agreement shall not be effective as a Performance Share Award if a
copy of this Agreement is not signed by the






--------------------------------------------------------------------------------

Exhibit 10.3


Employee and returned to the Company (unless the Employee accepts this award in
an alternative means approved by the Company, which may include electronic
acceptance).
(l)
Binding Effect. Subject to the limitations stated above, this Agreement shall be
binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.

(m)
Amendment of the Agreement. Except as otherwise provided in the Plan, the
Company and the Employee may amend this Agreement only by a written instrument
signed by both parties.

(n)
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one Agreement.

(o)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares by electronic means. The
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

(p)
Entire Agreement; Headings. This Agreement is the entire agreement between the
parties hereto, and all prior oral and written representations are merged into
this Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.

(q)
Year. All references to “year” in this Agreement refer to the calendar year,
unless otherwise stated.



*    *    *    *    *




IN WITNESS WHEREOF, BORGWARNER INC. and the Employee have executed this
Agreement to be effective as of the date first written above.






BORGWARNER INC.


By:


Title: Chief Executive Officer




I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement, the Addendum and the Plan. I agree to be bound by all of the
provisions set forth in this Agreement, the Addendum and the Plan.






            
Date        Employee









--------------------------------------------------------------------------------


EXHIBIT Q




Exhibit A


BorgWarner Inc.
2018 Stock Incentive Plan
Performance Share Award Agreement




The following companies represent the Peer Group:


American Axle & Manufacturing Holdings, Inc.


Flowserve Corporation
PACCAR Inc.
Aptiv PLC
Goodyear Tire & Rubber Company
Parker-Hannifin Corporation
Autoliv, Inc.


Ingersoll-Rand Plc


Stanley Black & Decker, Inc.
Cooper-Standard Holdings Inc.


Lear Corporation


Tenneco Inc.


Cummins Inc.
Meritor, Inc.


Terex Corporation
Dana Holding Corporation


Navistar International Corporation


Textron Inc.


Eaton Corporation plc
Oshkosh Corporation
Visteon Corporation





  









--------------------------------------------------------------------------------

EXHIBIT Q






Exhibit B
To Performance Share Agreement


Definition of “Good Reason”


For purposes of Section 4 of the Agreement, the Employee will be treated as
having terminated the Employee’s employment for “good reason” if, after a Change
in Control, the Employee terminates employment after any of the following events
occurs:


a)
the assignment to the Employee of any duties inconsistent in any respect with
the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change in Control or any higher position, authority, duties or responsibilities
assigned to the Employee after the date of the Change in Control, or any other
diminution in the Employee’s position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee; or



b)
any failure by the Company to:

1.
pay the Employee an annual base salary at least equal to twelve times the
highest monthly base salary paid or payable, including any base salary which has
been earned but deferred, to the Employee by the Company and its affiliated
companies in respect of the twelve‑month period immediately preceding the month
in which the Change in Control occurs; or

2.
provide the Employee, for each fiscal year ending prior to the second
anniversary of the effective date of the Change in Control, an annual bonus (the
“Annual Bonus”) opportunity at least equal to the Employee’s average of the
bonuses paid or payable under the Company’s Management Incentive Bonus Plan, or
any comparable annual bonus under any predecessor or successor plan, in respect
of the last three full fiscal years prior to the date of the Change in Control
(or, if the Employee was first employed by the Company after the beginning of
the earliest of such three fiscal years, the average of the bonuses paid or
payable under such plan(s) in respect of the fiscal years ending before the date
of the Change in Control during which the Employee was employed by the Company,
with such bonus being annualized with respect to any such fiscal year if the
Employee was not employed by the Company for the whole of such fiscal year),



in either case, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Employee; or


c)
the Company’s requiring the Employee, without the Employee’s consent, to:

1.
be based at any office or location that is more than 35 miles from the location
where the Employee was employed immediately preceding the date of the Change in
Control; or

2.
travel on Company business to a substantially greater extent than required
immediately prior to the date of the Change in Control.



For purposes of this Exhibit, any good faith determination of “good reason” made
by the Employee shall be conclusive.





